Per Curiam.

The appellant contends that the commission’s order is contrary to the weight of the evidence, is not supported by sufficient evidence and is arbitrary, unreasonable and an abuse of discretion.
The commission determined the crossing in question to be dangerous and that flasher lights are necessary. The record contains evidence supporting the contentions of both parties. Ordinarily this court will not substitute its judgment on questions of fact for that of the commission. It does not appear from an examination of the record that the order of the commission is against the manifest weight of the evidence or is otherwise unlawful or unreasonable. The order is, therefore, affirmed. New York Central Rd. Co. v. Public Utilities Commission, 166 Ohio St., 113.

Order affirmed.

Weygandt, C. J., Zimmerman, Matthias and Bell, JJ., concur.
Herbert, J., dissents.
O’Neill, J., not participating.